DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasimha et al. (US Patent 8,346,162).
Regarding claims 7, Jayasimha teaches a communication method comprising: 
 	receiving at a ground station, high-frequency downlink signals from a plurality of satellites; (i.e. fig. 3  shows a ground station (310) that may receive downlink signals from multiple satellites (306, 308); see column 6, lines 7 – 25 and column 6, lines 38 - 60 )

compensating the conditioned downlink signals for Doppler and/or delay; (i.e. fig. 3 shows any doppler shift or delay of the downlink signals may be negated; see column 6, lines 7 – 25 and column 6, lines 61 – 66 and column 7, lines 1 - 31)
selecting one of the conditioned downlink signals based on received signal strength to provide a selected downlink signal, or diversity combining the conditioned downlink signals to provide a diversity combined signal; (i.e. fig. 3 shows the downlink signals may be diversity combined in a combiner in the downlink station (310); see column 6, lines 7 – 25) and 
providing the selected downlink signal or the diversity combined signal to a base station. (i.e. fig. 3 shows the diversity combined downlink signals are utilized in the downlink stations as a result of signal processing; see column 6, lines 7 – 25 and column 7, lines 30 - 46)
Regarding claims 8, Jayasimha teaches the communication method of claim 7, further comprising: transmitting by a terminal device, as LTE uplink signals to  the plurality of satellites; and relaying by the plurality of satellites, the uplink 
REASONS FOR ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, a plurality of signal conditioning devices each receiving a respective one of the downlink signals and providing a conditioned downlink signal;
a plurality of Doppler and/or Delay compensator devices each receiving a respective conditioned downlink signal from a respective one of the plurality of signal conditioning devices, conducting Doppler and/or Delay compensation on the received conditioned downlink signal, and providing a compensated downlink signal output; and
a selector or diversity combiner receiving the compensated downlink signal from each of said plurality of Doppler and/or Delay compensators, said selector or diversity cornbiner selecting one of the received cornpensated downlink signals based on received signal strength of each received compensated downlink signal to provide a selected downlink signal, or diversity combining all of the received compensated downlink signals to provide a diversity combined signal, and providing the selected downlink signal or the diversity combined signal to an eNodeB.
Dependent claims dependent on independent are also allowable.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 28, 2022Primary Examiner, Art Unit 2471